PER CURIAM.
We find the original master television system contract between the owner and contractor to be ambiguous enough to preclude summary judgment in favor of either party. Accordingly, we reverse and remand the final summary judgment. Given such ambiguity, we also reverse and remand dismissal of Count II of the contractor’s complaint. On remand we direct the trial court to consider the issue of mootness as to standing of the contractor to raise post-two year damages which question matured, if at all, after entry of the final summary judgment which we reverse. Such mootness, if established, will not affect any claim of the contractor for damages accruing prior to the expiration of the two year period described in the subsequent agreement of sale to which the contractor was a party.
HERSEY, GLICKSTEIN and WALDEN, JJ., concur.